Citation Nr: 1218782	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO. 11-13 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active military duty from July 1956 to February 1983.

The appeal comes before the Board of Veterans' Appeals (Board) from July 2010 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
The RO serving as the agency of original jurisdiction in this case has changed to the RO in Columbia, South Carolina, based on the Veteran's change of residence in the course of appeal.

In December 2011 the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing conducted between the RO and the Board Central Office. A transcript of that hearing is contained in the claims file. 

The Board remanded the case in February 2012 for additional development, and it now returns to the Board for further review. 


FINDINGS OF FACT

The evidence preponderates in favor of the Veteran having right ear hearing loss disability causally related to service. 



CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are met. 38 U.S.C.A. §§ 101 (22), (24) , 106, 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 , 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2010). 

Because the Board herein grants the totality of the benefit sought on appeal, there is no reasonable possibility that further notice or assistance to the Veteran will result in additional benefit to the Veteran. Hence any additional notice or development would only serve to produce unreasonable delay. 


II. Service Connection for Right Ear Hearing Loss

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty during active military, naval, or air service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002 & Supp. 2010) ; 38 C.F.R. § 3.303(a) (2011). 

38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Lay statements may serve to support a claim for service connection (or for benefits pursuant to 38 U.S.C.A. § 1151) by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons. See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). See also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology"). However, lay assertions will not be competent to address questions of medical status where such assertions are beyond the ambit of lay knowledge or lay capacity for such discernment; for such purposes medical evidence is generally required. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 

If a disorder noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b) . Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

The threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). However, for the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability only when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz is 40 decibels (dB) or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011).

The Veteran served 26 years in the Army, principally in Artillery, and questions raised including by VA examiners as to the extent of acoustic trauma notwithstanding, the Board finds that the evidence in that regard is at least in equipoise, and the Board accordingly sides with the findings of the VA examiner in June 2010 to the effect that the Veteran had noise exposure in service and hence hearing loss he developed is causally related to that noise exposure. 

Unlike the left ear, hearing loss in the right ear was not found upon VA examination in June 2010. While audiometric readings in service were variable in the right ear, they generally did not show ongoing hearing loss, and the VA examiner in June 2010 found hearing in the right ear assessed as normal and not meeting 38 C.F.R. § 3.385 criteria for hearing loss disability. Nonetheless, based on the longevity of the Veteran's service; based on his testimony in December 2011 that that he had field artillery duties throughout service, that he did not have noise exposure in his post-service career in the seafood business, and that he now had right ear hearing loss; and based on the possibility that the Veteran may have developed hearing loss in the right ear that was merely missed at the June 2010 audiology examination for compensation purposes, the Board remanded the case in February 2012. The Veteran was afforded an additional VA examination in March 2012 and the case returns to the Board in commendably short order. 

With the new examination in March 2012 the disability picture has changed just enough not warrant a changed outcome in this case. On the authorized audiological evaluation in June 2010 and March 2012, pure tone thresholds, in decibels, were as follows:





HERTZ





500
1000
2000
3000
4000
Average
1000 - 4000
2010
RIGHT
15
20
25
25
30
25

LEFT
15
20
25
30
40
29
2012
RIGHT
25
25
25
30
25
26

LEFT
20
25
30
30
35
30

Speech audiometry revealed speech recognition ability of 94 percent in each ear in June 2010, and 92 percent in the right ear and 94 percent in the left ear in March 2012.

Readings from June 2010 and March 2012 are thus quite consistent, with readings in both cases not meeting the 38 C.F.R. § 3.385 threshold for hearing loss for the right ear, except for the speech recognition score in March 2012. 

Hence, findings upon examination in March 2012 meet the threshold criteria for hearing loss disability for the right ear. 38 C.F.R. § 3.385.

The March 2012 examiner, however, noted that the Veteran had normal hearing in the right ear through 6000 hertz in 1978 and at service separation in December 1992. The examiner reasoned that because audiometric testing revealed normal hearing on service separation, "there was no evidence of damage to the auditory system while on active duty." The examiner also reasoned that right ear hearing was normal by VA standards upon current examination. The March 2012 examiner thereby opined that the Veteran did not have right ear hearing loss related to in-service noise exposure.

The Board finds fault with both of the reasons relied upon by the March 2012 examiner for her opinion. The Veteran's service in Army, principally in Artillery, for in excess of 26 years is evidence of damage to the auditory system, and so too is the decreased auditory acuity in the left ear on which service connection for left ear hearing loss was based. The speech recognition score of 92 percent meets the VA regulatory criteria for current hearing loss disability in that ear. Thus, because the March 2012 VA medical opinion was based on inaccurate factual premises, the Board finds it not to be probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In contrast with the March 2012 examiner's opinion, the opinion by the June 2010 examiner, when addressing left ear hearing loss, did not rely strictly on readings obtained in service, but rather relied on the Veteran's long history of in-service noise exposure. The Board finds such evidence and reasoning to be equally applicable to the current claim for service connection for right ear hearing loss. 

Affording due consideration to all the evidence presented, including particularly the Veteran's assertions of current hearing loss related to considerable noise exposure in service, the current findings meeting hearing loss disability standards, the Veteran's long and honorable service in Army Artillery, and the credibility of the Veteran including based on his forthright testimony before the undersigned Veterans Law Judge, the Board concludes that the preponderance of the evidence favors service connection for right ear hearing loss. 38 C.F.R. §§ 3.303, 3.385; Pond; Layno; Espiritu; Jandreau. 


ORDER


Service connection for right ear hearing loss is granted. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


